Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000485
                                                        18-JUN-2013
                                                        02:39 PM




                           SCWC-12-0000485

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         FRANCIS GRANDINETTI,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000485; CR. NO. 88-2074)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Petitioner-Appellant’s application for writ

of certiorari filed on May 15, 2013, is hereby rejected.

          DATED:    Honolulu, Hawai#i, June 18, 2013.

Francis Grandinetti,                   /s/ Mark E. Recktenwald
pro se
                                       /s/ Paula A. Nakayama

                                       /s/ Simeon R. Acoba, Jr.

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack